Case 9:18-cv-80176-BB Document 299 Entered on FLSD Docket 11/20/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal                                        CASE NO.: 9:18-cv-80176-BB
      representative of the Estate of David
      Kleiman, and W&K Info Defense
      Research, LLC

             Plaintiffs,

      v.

      CRAIG WRIGHT

             Defendant.

       NOTICE OF FILING EXHIBITS TO PLAINTIFFS’ DISCOVERY MEMORANDUM
                                (ECF NO. [298-1])
           Pursuant to this Court’s standing discovery order (ECF No. [102]) requiring the parties to

  file copies of all source materials relevant to the discovery dispute, Plaintiffs file this notice to

  provide copies of the following:

                   Defendant’s ESI Disclosure, attached as Exhibit 1;
                   Plaintiffs’ First Request for Admission, attached as Exhibit 2;
                   Plaintiffs’ Fifth and Sixth Sets of Interrogatories, attached as Exhibit 3;
                   Plaintiffs’ Sixth and Seventh Requests for Production, attached as Exhibit 4;

           Plaintiffs intended to include copies of these exhibits with the joint discovery memo, but

  Craig filed his own submission without notice to Plaintiffs (ECF No. 298), without conferring with

  counsel, and in so doing filed the draft plaintiffs had sent him for review (ECF No. 298-1). As a

  result, the filing did not include copies of Plaintiffs’ discovery requests that are at issue.1




  1
    Craig’s submission also contained material factual inaccuracies including but not limited to, inexplicably stating that
  Plaintiffs “know full well that their own actions destroyed any possibility of settlement.” Nothing could be further
  from the truth. Nor is it true that Plaintiffs submitted false arguments in support of Wilson’s expedited deposition.
  Plaintiffs would be happy to address these issues at the Court’s request.
Case 9:18-cv-80176-BB Document 299 Entered on FLSD Docket 11/20/2019 Page 2 of 3



 Dated: November 20, 2019            Respectfully submitted,

                                     ROCHE FREEDMAN LLP

                                     By:      /s/ Velvel (Devin) Freedman
                                           Velvel (Devin) Freedman
                                           Florida Bar No.: 99762
                                           200 South Biscayne Blvd., Suite 5500
                                           Miami, Florida 33131
                                           Tel.:    (305) 357-3861
                                           Email: vel@rochefreedman.com

                                           Kyle W. Roche
                                           Joes Delich
                                           Admitted Pro Hac Vice
                                           185 Wythe Avenue F2
                                           Brooklyn, New York 11249
                                           kyle@rochefreedman.com
                                           Jdelich@rochefreedman.com

                                           and


                                     BOIES SCHILLER FLEXNER LLP

                                     By:      /s/ Andrew S. Brenner
                                           Andrew S. Brenner
                                           Fla. Bar No: 978663
                                           100 SE Second Street, Suite 2800
                                           Miami, Florida 33131
                                           Tel.:    (305) 539-8400
                                           Email: abrenner@bsfllp.com

                                           Attorneys for Plaintiffs
                                           IRA KLEIMAN, as the personal representative
                                           of the Estate of David Kleiman, and W&K
                                           Info Defense Research, LLC




                                       2
Case 9:18-cv-80176-BB Document 299 Entered on FLSD Docket 11/20/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 20, 2019, a true and correct copy of the foregoing
  was served via e-mail on all counsel of record


                                                       /s/ Velvel (Devin) Freedman
                                                       Velvel (Devin) Freedman




                                                   3
